DETAILED ACTION
Examiners Amendment
Authorization for this examiner’s amendment was given in an interview with Heng Zhang on August 31, 2022.
The application has been amended as follows: 

Claim 1. A bilayer tablet, comprising: 
a first layer comprising ---about 500 mg of probenecid or a pharmaceutically acceptable salt thereof;
a second layer comprising about 500 mg of:

    PNG
    media_image1.png
    156
    171
    media_image1.png
    Greyscale
(Compound III-2b); and 
from about 220 mg to about 230 mg of microcrystalline cellulose; 
from about 50 mg to about 60 mg of sodium croscarmellose;
from about 3 mg to about 4 mg of intragranular magnesium stearate; 
from about 6 mg to about 8 mg of extragranular magnesium stearate; 
from about 65 mg to about 75 mg of lactose monohydrate; and
from about 20 to about 23 mg of hydroxypropylcellulose--- 
 [[

    PNG
    media_image2.png
    480
    297
    media_image2.png
    Greyscale


.

Claims 3, 5, 7, 9-11 are hereby canceled without prejudice or disclaimer. 

Claim 66. The method of claim 60, wherein the disease ---comprises--- [[ an increased or decreased population of one or more bacteria selected from
Escherichia coli, Klebsiella pneumoniae, Proteus mirabilis, Enterobacter cloacae, Klebsiella oxytoca, Citrobacter freundii complex, Clostridium clostridioforme, Eubacterium lentum, Peptostreptococcus species, Bacteroides fragilis, Bacteroides distasonis, Bacteroides ovatus, Bacteroides thetaiotaomicron, Bacteroides uniformis, Porphyromonas asaccharolytica, Prevotella bivia, Staphylococcus epidermidis, Streptococcus pneumonia, Staphylococcus aureus, Streptococcus agalactiae, Streptococcus pyogenes, Citrobacter freundii, Citrobacter koseri, Enterobacter aerogenes, Enterobacter cloacae, Haemophilus influenza, Haemophilus parainfluenzae, Klebsiella oxytoca, Moraxella catarrhalis, Morganella morganii, Proteus vulgaris, Providencia rettgeri, Providencia stuartii, Serratia marcescens Bacteroides vulgatus, Clostridium perfringens, and Fusobacterium spp.

Claim 70. The method of claim 60, wherein the disease is [[ an infection ---selected from--- [[ an uncomplicated urinary tract infection, a complicated urinary tract infection, a complicated intra-abdominal infection, pneumonia, otitis media, sinusitis, gonococcal urethritis, pelvic inflammatory disease, prostatitis, bone infection, joint infection, diabetic foot infection, and infectious diarrhea.

Claims 91-93 are hereby canceled without prejudice or disclaimer. 


Examiner Comment
	The term “pharmaceutically acceptable salt” is defined in the instant specification as referring to “derivatives of the compounds of the present disclosure wherein the parent compound is modified by making acid or base salts thereof” [0371]. As such, the recited term “probenecid or a pharmaceutically acceptable salt thereof” is understood to include acid salt or base salt forms of probenecid, but not include covalent alterations of probenecid.  The recited excipients are permitted to be present in either of the recited layers so long as the total amount falls within the recited range. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants presented unexpected results in the declaration filed June 29, 2022. These results  were determined to be commensurate in scope with claim 1, as amended herein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Rejoinder of Withdrawn Claims
Claim 1, as amended above, is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 39, 60, 62, 66, 70, 72, 76, and 79-80, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 2, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612